Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the information disclosure statement filed on 7/28/20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Ginner et al (US20200201058).
Regarding claim 1, Ginner et al teaches an irradiation optical system comprising: a light source unit (1); and an irradiation unit (3, 4,5) configured to condense light from the light source unit onto an irradiated surface to irradiate the irradiated surface with the light, wherein in the irradiation unit, a direction of an optical axis is a Z direction, two directions orthogonal to the optical axis and orthogonal to each other are an X direction and a Y direction, and a positive power in the X direction is set to be smaller than a positive power  in the Y direction such that a condensing spot on an X-Y plane at a position where the light from the light source unit is condensed has an elliptical shape having the X direction as a major axis (see figures 8 and 5 and paragraphs 39-41).
Regarding claim  2, the irradiation optical system according to claim 1, wherein the irradiation unit includes one or more anamorphic surfaces (3a, 3b or 6).
Regarding claim 3,the irradiation optical system according to claim 2, wherein the irradiation unit includes a plurality of lenses to which the optical axis is common, and at least one of the plurality of lenses is an anamorphic lens (3a, 3b, or 6). 
Regarding claim 11, the irradiation optical system according to claim 1, wherein the light source unit is a laser light source (1; paragraph 8 and 11) configured to emit isotropic divergent light. 

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Bhakta et al (US20190155136).
Regarding claim 1, Bhakta et al teaches an irradiation optical system comprising: a light source unit (510); and an irradiation unit (530,540) configured to condense light from the light source unit onto an irradiated surface to irradiate the irradiated surface with the light, wherein in the irradiation unit, a direction of an optical axis is a Z direction, two directions orthogonal to the optical axis and orthogonal to each other are an X direction and a Y direction, and a positive power in the X direction is set to be smaller than a positive power  in the Y direction such that a condensing spot on an X-Y plane at a position where the light from the light source unit is condensed has an elliptical shape having the X direction as a major axis (see figure 6 and paragraphs 45-49).
Regarding claim  2, the irradiation optical system according to claim 1, wherein the irradiation unit includes one or more anamorphic surfaces ( 530,540).
Regarding claim 3,the irradiation optical system according to claim 2, wherein the irradiation unit includes a plurality of lenses to which the optical axis is common, and at least one of the plurality of lenses is an anamorphic lens (530, 540). 
Regarding claim 11, the irradiation optical system according to claim 1, wherein the light source unit is a laser light source (510) configured to emit isotropic divergent light. 

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Meng et al (US20180017769).
Regarding claim 1, Meng et al teaches an irradiation optical system comprising: a light source unit (lasers); and an irradiation unit(collimators, mirrors and focusing objective #20-CL1, CL2 and FFL ) configured to condense light from the light source unit onto an irradiated surface to irradiate the irradiated surface with the light, wherein in the irradiation unit, a direction of an optical axis is a Z direction (see figures 1a, 2a and 6), two directions orthogonal to the optical axis (x and y axis) and orthogonal to each other are an X direction and a Y direction, and a positive power in the X  (y axis of figure 1a and 6)direction is set to be smaller than a positive power in the Y (x axis of figure 1a and 6) direction such that a condensing spot on an X-Y plane at a position where the light from the light source unit is condensed has an elliptical shape (see figure 1c)having the X direction (y axis of figure 1a and 3 and 6) as a major axis (see figure 3 and paragraph 26, 29, and 48).
Regarding claim  2, the irradiation optical system according to claim 1, wherein the irradiation unit includes one or more anamorphic surfaces (CL1, CL2).
Regarding claim 3, the irradiation optical system according to claim 2, wherein the irradiation unit includes a plurality of lenses to which the optical axis is common, and at least one of the plurality of lenses is an anamorphic lens (CL1, CL2). 
Regarding claim 11, the irradiation optical system according to claim 1, wherein the light source unit is a laser light source configured to emit isotropic divergent light (paragraph 27- beams before collimation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20180017769).
Regarding claim 4, Meng et al teaches the irradiation optical system according to claim 3, wherein among the plurality of lenses, non-anamorphic lenses (collimator and FFL) that are not the anamorphic lens are rotationally symmetric with respect to the optical axis (FFL is rotationally symmetric), and one or more of the non-anamorphic lenses rotationally symmetric with respect to the optical axis are aspherical surface lenses.
Meng et al teaches a singlet rotationally symmetric lens. Meng et fails to specifically disclose more than one of the plurality lenses are rotationally symmetric and one or more of the non-anamorphic lenses rotationally symmetric with respect to the optical axis are aspherical surface lenses. However , it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include more than one rotation symmetric lens and include non-anamorphic lenses with aspherical surfaces, since the combination of rotationally symmetric lens and aspherical surfaces on lens is known in the art and such a combination provides correction for aberrations.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (US20180017769), as taught by Humprey (US3751138).
Regarding claim 9-10, the irradiation optical system according to claim 3, wherein some of the plurality of lenses are anamorphic lenses (CL1, CL2). However, Meng fails to specifically disclose the one or more of the anamorphic lenses are adjustable to move in  or rotate around the direction of the optical axis. The anamorphic lenses are in a focusing unit. It is known in the art to design a lens pairs which provides anamorphic imaging by translation or rotation along the optical axis, as taught by Humprey (see col. 3 and col. 4, lines 40-67).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it’s a known design create an anamorphic effect. 
Allowable Subject Matter
Claims 5-8 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al (US20140268122) teaches a defect inspection device with thin line illumination from multiple illumination sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872